United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 17, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                             No. 02-50690
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SHERMAN LAMONT FIELDS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-01-CR-114-ALL
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Sherman Lamont Fields has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).       Although he was

granted extensions of time to file a response to his counsel’s

motion, Fields has not filed a response.      Our independent review

of counsel’s brief and the record discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50690
                                -2-

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.   Counsel’s motion to extend

the time for Fields to file an amended brief is DENIED.

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR

EXTENSION OF TIME FOR APPELLANT TO FILE AN AMENDED BRIEF DENIED.